DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42-43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Daffin 2980185.
Referring to claim 42, Daffin discloses a downhole tool ( at 7) coupled to a conveying member (34) comprising: a wellbore coupler (9)) displaceable between an extended position and a retracted position; and a wellbore coupler displacement-opposing member (26) configured for opposing displacement of the wellbore coupler from the extended position to the retracted position ( as shown in figure 1, element 26 prevents wellbore coupler 9 from going to retracted position) ; and a frangible member (33) effecting the coupling of the displacement opposing member to the conveying member ( displacement-opposing member 26 is located on element 8 which  is connected to housing part 10 which has a frangible member (33) coupled to conveying 

Referring to claims 43, Daffin discloses a wellbore and the downhole tool (tool at 7) is disposed within the wellbore (see col. 1, lines 15-16, tool is lowered in a well string).

Allowable Subject Matter
Claims 28-41 are allowed.

Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. The applicant argues the Daffin reference does not disclose a displacement opposing member coupled to a conveying member.  However, Daffin discloses displacement-opposing member 26 is located on element 8 which  is connected to housing part 10 which has a frangible member (33) coupled to conveying member 34 so frangible member 33 effects the coupling of the displacement opposing member  26 to the conveying member through the housing member 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Giovanna Wright/           Primary Examiner, Art Unit 3672